Citation Nr: 0938894	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a groin injury.

3.  Entitlement to service connection for a back condition. 

4.  Entitlement to service connection for head trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971.  The Veteran also had subsequent service in the Kansas 
Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file indicates that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  There is no indication that any effort 
has been made to obtain the records associated with his claim 
for SSA benefits.  Appropriate action to obtain all records 
associated with any SSA claim must be accomplished before 
adjudication can be made on the merits.  See generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon 
remand, the AMC/RO should attempt to obtain these records and 
associate them with the claims file.  

Of record is a March 2006 VA audio consultation note.  This 
note documents exposure to noise from artillery, mortars, 
small arms and machinery during the Veteran's time in 
service, including with the National Guard.  It also notes 
that did not always use hearing protection during this 
service.  At this time, the Veteran reported an incident 
where mortar firing took place without warning in close 
proximity to him.  The Veteran also reported the use of 
firearms in his civilian occupation, but that hearing 
protection was always worn.   Examination resulted in a 
diagnosis of bilateral sensorineural hearing loss.  

In August 2006 the Veteran was provided a VA audiologic 
examination.  The report associated with this examination 
documents a history of military noise exposure, including 
noise from weapons, artillery and mortars.  It also notes 
civilian noise exposure in the form of noise from small arms 
fire related to his occupation.  The examiner noted that the 
Veteran presented responses that were inconsistent and 
unreliable, suggesting functional overlay.  Accordingly, the 
examiner rendered a diagnosis of "[u]nknown due to 
functional overlay."  

Further examination is necessary to decide the claim for 
service connection of bilateral hearing loss.  VA's duty to 
assist includes providing an adequate examination when such 
an examination is indicated.  Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  An examination is adequate if it "takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must 
be based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl, 21 Vet. App. at 123.  Given 
the past evidence of hearing loss, the Board finds that 
further attempt should be made to clarify whether or not the 
Veteran has a current disability as defined by VA 
regulations, and, if so, whether such disability is related 
to service.  

The Veteran has not been provided a VA examination in 
furtherance of substantiating his claim for service 
connection of a back condition.  A review of his service 
treatment records, including those associated with his 
National Guard service reveals a history of injury to the 
back.  A June 1970 service treatment note documents a 
complaint of back pain in the lumbar region.  A mild back 
strain was assessed at this time.  An April 1993 National 
Guard medical record documents a history of low back pain 
stemming from an April 1991 incident while on duty with the 
National Guard.  An August 1997 private medical record notes 
a diagnosis of degenerative disc disease and protrusion of 
the disc at L5-S1.  A June 1998 statement of medical 
examination and duty status documents a report of back pain 
resulting from climbing in and out of a foxhole during a 
period of training with the National Guard.  A December 1998 
report of investigation notes a diagnosis of acute lower back 
spasm and that these mild back spasms were an aggravation of 
a prior existing condition.  This injury was found to have 
occurred in the line of duty.  There is insufficient medical 
evidence to decide the claim on appeal and the low threshold 
of a suggestion of a nexus between the claimed disorder and 
service has been met.  Accordingly, the Board finds that the 
Veteran should be afforded a VA examination to address his 
claim.  38 C.F.R. §§ 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

It also appears to the Board that the Veteran is claiming a 
relationship between his low back disability and his claimed 
groin injury.  Service connection may be granted when the 
evidence shows that a particular disability is proximately 
due to or the result of a disability for which service 
connection has already been established.  38 C.F.R. 
§ 3.310(a) (2009).  Any increase in the severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b) (2009).  While this claim is in remand 
status, the Veteran should be advised of how to substantiate 
a claim of entitlement to service connection on a secondary 
basis, in the event that one of these claims is ultimately 
granted.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, notify the Veteran of what 
information and evidence are needed to 
substantiate a claim of entitlement to 
service connection on a secondary basis.

2.  The AMC/RO should obtain and associate 
with the claims file a copy of any 
disability decision from the SSA and the 
medical records upon which that decision 
was based.  Perform any and all follow-up 
as necessary, and document negative 
results.

3.  After the development in paragraphs 1 
and 2 has been completed to the extent 
possible, schedule the Veteran for an 
appropriate VA examination to address the 
etiology of bilateral hearing loss.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  Based on the 
examination and review of the record, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(i.e. a 50 percent probability or greater) 
that bilateral hearing loss is 
attributable to service.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

4.  After the development in paragraphs 1 
and 2 has been completed to the extent 
possible, schedule the Veteran schedule 
for an appropriate VA examination to 
address the etiology of his claimed back 
condition.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  Based 
on the examination and review of the 
record, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater) that an diagnosed 
back disability(ies) is/are attributable 
to service, to include complaints noted 
during his initial period of active duty.

If the examiner finds that it is less 
likely than not (i.e. a less than 50 
percent probability) that any diagnosed 
back disability is attributable to his 
original period of service, the examiner 
is asked to address whether it is at least 
as likely as not (i.e. a 50 percent 
probability or greater) that any low back 
disability(ies) has/have been caused or 
permanently aggravated by his service in 
the Kansas Army National Guard, 
particularly due to the aforementioned 
June 1998 foxhole incident.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

5.  Thereafter, readjudicate the issues on 
the basis of all pertinent evidence of 
record and all governing law and 
regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits, 
and set forth all pertinent evidence and 
governing law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


